Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	Notice of Appeal filed on 05/06/2022 has been acknowledged. Claims 1-4 and 6-19 are currently pending and have been considered below. Claims 1 and 15 are independent claims. No new claims are added. Claim 5 is previously cancelled. 

Priority
3. 	The application claims Foreign Priority of Germany 10 2019 204 951.6 filed on 04/08/2019. 

Drawings
4. 	The drawings (Figures 1-7) are objected to as failing to comply with 37 CFR 1.84(p)(4) because there are no descriptive legends for all the character numbers in the drawings of Figures 1-7 as described in the specification. It becomes difficult for the Examiner to understand what the reference characters represent without having to view the specification.
 Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Response to Arguments
5. 	Applicant’s arguments, see remarks on pages 2-5, filed 05/06/2020, with respect to claims 1-4 and 6-19 have been fully considered and are persuasive.  The previous rejections of claims 1-4 and 6-19 have been withdrawn. 

Claim Rejections - 35 USC § 101
6. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is not directed to patent
eligible subject matter. Based upon consideration of all of
the relevant factors with respect to the claim as a whole,
claim 15 is rejected under 35 U.S.C. 101 because the
claimed invention is directed to non-statutory subject
matter.
Claim 15 recites “a terminal device”. The claim
recites system without having any hardware positively
recited. Under broadest reasonable interpretation, Examiner assumes that “a terminal device” is no more than
software. Computer programs per se do not fit within
recognized categories of statutory subject matter. The
claim 15 recites “a terminal device” without reciting
any component or structure. The preamble recites “a
terminal device” but the device cannot be
implemented in software or tangible component. If the
device / apparatus / system is considered as machine, then
the machine needs to consist of some concrete part or
structure which is absent in the claim. See MPEP § 2106.
	A claim that covers both statutory and non-statutory
embodiments (under the broadest reasonable interpretation
of the claim when read in light of the specification and in
view of one skilled in the art) embraces subject matter
that is not eligible for patent protection and therefore is
directed to non-statutory subject matter.
	Claims 16-17 and 19 are dependent claims dependent on claim 15 and have inherited the deficiencies of their parent claim and have not resolved deficiencies. Therefore, they are rejected based on the same rationale as applied to the parent claim 15 above.  

Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8. 	Claim 1-4, 6-8 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (Foreign Patent Publication No. EP 3493502 A1) in view of Luft (Foreign Patent Publication No. EP 2132676 B1).

9. 	Regarding Claim 1, Kang discloses a method for the secure exchange of one or more messages between terminal devices in a network connecting said terminal devices, wherein the method comprises: 
creating a message by a first terminal device (Kang, [0005], the first terminal device, a first message); 
10digitally signing the message with a private key of the first terminal device (Kang, [0029], a private key used by the server to encrypt the second message, so that the second terminal device can verify the signature); 
storing the signed message (Kang, [0267], (Authentication Management Field, AMF) that is stored in an ISIM, and if the XMAC is consistent with a message);
and wherein a content of the created message to be evaluated by the second terminal device is related to the event (Kang, [0160], the first terminal device sends the first message to the server, to be specific, 104 is performed, and/or before the server sends the second message to the first terminal device, to be specific, 108 is performed, the first terminal device may further perform particular processing on all or some content in the first message and/or all or some content in the second message).
Kang does not explicitly disclose the following limitations that Luft teaches:
determining an event configured to trigger an intended interworking of the terminal devices (Luft, [0067], the content of the response message 110 and triggers corresponding actions ); 
and transmitting the stored message to at least a second terminal device based on the determining event (Luft, [0179], digitally signed with the secret key of the mobile radio network operator or provider located in the SIM card 202, and is sent back to the system. The system checks the digital signature 1212 of the response message 110 using the stored public key of the mobile radio network operator or provider, and, in case of a demonstrably unchanged message); 
wherein the creating the message to be transmitted and the 15digital signing by the first terminal device occur before an event relating to an intended interworking of the terminal devices triggers the transmission of the signed message (Luft, [0041], the communication terminal device 102 may also be a wireless communication terminal device 102, in which the messages are transmitted via an interface. [0067], the response message 110 transmitted via possibly the antenna 230 and one of the interfaces 226, 228, is forwarded to the processing unit 224, which eventually evaluates the content of the response message 110 and triggers corresponding actions. [0173], the input of the message via the keyboard 206 (a transmission of the data via Bluetooth would also be possible), the platform provider checks the digital signature 1212 of the response message 110); 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to transmit the created message and digitally signed terminal before the event triggers the transmission of that signed message to enhance security. 

10. 	Regarding Claim 2, Kang and Luft disclose, the method of claim 1, wherein the first terminal device comprises a sensor (Kang, [0009], the first terminal device, a message authentication code); 
Kang does not explicitly disclose the following limitations that Luft teaches:
and wherein the event corresponds to a changed state in an environment as detected by the sensor (Luft, [0117], the digital signature of the message by the verifier 304. This field ensures the integrity of the message 110. In case a field of the message is changed, the "Message-Auth" field).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a terminal sensor wherein the event is detected by the sensor to enhance security.

11. 	25Regarding Claim 3, Kang and Luft disclose, the method of claim 1, further comprising precalculating the event and/or the message relating to the event by the first terminal device (Kang, [0308] A format of the user authentication request message that is sent by the network authentication entity and that is received by the first terminal device is, for example, (RAND 3, AUTNHSS, Access ID, B, A). After receiving the user authentication request message, the first terminal device calculates an authentication response Auth.).  

12. 	Regarding Claim 4, Kang and Luft disclose, the method of claim 3, 
Kang does not explicitly disclose the following limitations that Luft teaches:
wherein the precalculating occurs 30by creating a list of essentially possible events or messages and by selecting from said list, through comparison with the last- occurring event or the last-transmitted message, the event which- 31 - is certain to occur or which will occur at least with a minimum (Luft, [0089],the proceedings for the "certificate request" message 108, after having started the process in 800, in 802, at first, the hash value is calculated over the message 110, which will be illustrated in detail further below in FIG. 12, until (exclusive) the field "Message Authentication" 1212 (see FIG. 12) (in FIG. 8 denoted with 814), and, in 804, the value in the message field "Message Authentication" 1212 (in FIG. 8 denoted with 814) transmitted in encrypted fashion, is decrypted. These two values are compared with each other in 806. In case of a negative result ("No" in 806), an error message is generated in 812 and the process is cancelled in 818. In case the comparison is positive ("Yes" in 806), in 808, the carried out verification (in FIG. 8 denoted with 820) is compared with the requested verification (in FIG. 8 denoted with 822). At this point, e.g. the verification requesting entity 306 thus checks as to whether the age verification has been effected. In case of a positive result ("Yes" in 808), the verification requesting entity 306).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention include comparison of the event messages of the precalculated list of the events.  

13. 	Regarding Claim 6, Kang and Luft disclose, the method of claim 1, wherein creating and signing the 10message occur either:   
immediately after a further message relating to a preceding event has first been dispatched, or during an idle phase between the dispatch of two messages (Kang, [0005], The processor device 104 having a processor and a data memory for storing information and data executable by the processor of the processor device 104, which data form the application, in accordance with an embodiment may be arranged on the communication terminal device 102 itself, which can e.g. be the mobile radio terminal device 218.).

14. 	Regarding Claim 7, Kang and Luft disclose, the method of claim 1, wherein the first terminal device, the second terminal device, and the network connecting the first terminal device and the second terminal device form a group for secure communication (Kang, [0087], the communications system may include a network device 10, a terminal device 20, a terminal device 30, a terminal device 40, and a server 50. An arrow shown in FIG. 1 may indicate a connection between devices); wherein the group is part of a smart 20building automation and/or lighting system(Kang, [0087], the communications system may include a network device 10, a terminal device 20, a terminal device 30, a terminal device 40, ); wherein the transmitting the signed message from the first terminal device occurs in a multicast to the second terminal device and all further terminal devices(Kang, [0014],  the second terminal device can verify the signature according to the certificate; or if the server uses an identity-based key mechanism, the verification information may be the ID of the server, so that the second terminal).  

15. 	25Regarding Claim 8, Kang and Luft disclose, the method of claim 7, wherein the first terminal device comprises a sensor (Kang, [0009], the first terminal device, a message authentication code);
wherein the sensor is further configured to detect a presence of persons in an environment of the presence detector (Luft, [0117], the digital signature of the message by the verifier 304. This field ensures the integrity of the message 110. In case a field of the message is changed, the "Message-Auth" field).  

16. 	20Regarding Claim 10, Kang and Luft disclose, the method of claim 1, 
wherein messages are exchanged within the network at the application layer in accordance with the Constrained Application Protocol (CoAP) defined in RFC7252, based on the transport layer according to the User Datagram Protocol (UDP) defined in RFC768 (Kang, [0114],  The first terminal device (Companion UE) performs mutual authentication with an operator network by using a 3GPP credential of the first terminal device, for example, performs authentication based on an AKA (Authentication and Key Agreement) protocol, where an authentication manner is not limited in this embodiment of this application, for example, the companion UE may alternatively perform mutual authentication with the operator network in an authentication manner in a future 5G network; and generates a session key K.).  

17. 	Regarding Claim 11, Kang and Luft disclose, the method of claim 10, wherein 
the message is digitally signed with a signature algorithm based on elliptic curves (Kang, [0101], The receiving party may decrypt the signature by using a public key held by the receiving party (data encrypted by using one key in a key pair can be undoubtedly decrypted by using the other key), to obtain the digest of the transmitted text, then calculate a digest value by using a HASH algorithm)

18. 	Regarding Claim 12, Kang and Luft disclose, the method of claim 7, wherein 
the digitally signed 30message is encrypted with a public key accessible to all terminal devices in the group (Kang, [0121]. the second terminal device may generate a random number such as RAND 1. The second terminal device calculates a DH public key, recorded as A herein, of the second terminal device according to RAND 1, and A=gRAND 1 mod p, where p is a prime number, g is a generating element of a finite cyclic group G, g and p may be publicized).

19. 	Regarding Claim 13, Kang and Luft disclose, the method of claim 1, further comprising:  
- 33 -receiving the digitally signed message by the second terminal device (Kang, [0188], The second terminal device receives the second message, the signature message obtained after the server signs the second message); 
and verifying the digital signature of the first terminal device, creating a further message, by the second terminal device, 5relating to the response to the digitally signed message from the first terminal device (Kang, [1088], The second terminal device receives the second message, the signature message obtained after the server signs the second message, and the verification information corresponding to the signature message, where the second message, the signature message, and the verification information are sent by the first terminal device.); 
Kang does not explicitly disclose the following limitations that Luft teaches:
and signing the further message digitally before the second terminal device receives the digitally signed message from the first terminal device, and wherein the further digitally signed 10message is transmitted to the first terminal device based on the reception of the digitally signed message from the first terminal device (Luft, [0026],  a digital signature is used in the verification message in order to ensure that the verification message and, if applicable, the certificate for e.g. the age verification contained therein arrives at the receiving communication device 106 in an unaltered manner and actually come from the corresponding user, or, depending on which result is contained in the verification message (e.g. positive or negative) and the determination that the received message is authentic).  

20. 	Regarding Claim 14, Kang and Luft disclose, the method of claim 13, wherein the further digitally 15signed message is a simple acknowledgement of receipt of the digitally signed message from the first terminal device without payload (Luft, [0135], a first message 108, which includes at least a request for a verification und a first digital signature, and a request for an information describing the user. The message 108 may in accordance with an embodiment in addition to the request and the digital signature include further information such as e.g. the information shown in FIG. 9. This information may include a random number sequence 904, data and time 906, the verification type 908 and the verification parameters 910 with respect to the requested verification, and information 912, 914 with respect to a digital signature).  

21. 	Regarding Claim 15, Kang discloses, a terminal device for the secure exchange of one or more 20messages with one or more further terminal devices in a network connecting said terminal devices, wherein the terminal device is configured to: 
create a message (Kang, [0005], the first terminal device, a first message); 
digitally sign the message with a private key (Kang, [0029], a private key used by the server to encrypt the second message, so that the second terminal device can verify the signature);  
storing the signed message (Kang, [0267], (Authentication Management Field, AMF) that is stored in an ISIM, and if the XMAC is consistent with a message);
and wherein a content of the created message to be evaluated by the one or more further terminal devices is related to the event (Kang, [0160], the first terminal device sends the first message to the server, to be specific, 104 is performed, and/or before the server sends the second message to the first terminal device, to be specific, 108 is performed, the first terminal device may further perform particular processing on all or some content in the first message and/or all or some content in the second message).  
Kang does not explicitly disclose the following limitations that Luft teaches:
determining an event configured to trigger an intended interworking of the terminal devices (Luft, [0067], the content of the response message 110 and triggers corresponding actions ); 
25transmit the stored message to at least a second terminal device based on the determining event (Luft, [0179], digitally signed with the secret key of the mobile radio network operator or provider located in the SIM card 202, and is sent back to the system. The system checks the digital signature 1212 of the response message 110 using the stored public key of the mobile radio network operator or provider, and, in case of a demonstrably unchanged message); 
wherein the terminal device is configured to create and digitally sign the message to be transmitted before an event relating to an intended interworking of the terminal devices 30triggers the transmission of the signed message (Luft, [0041], the communication terminal device 102 may also be a wireless communication terminal device 102, in which the messages are transmitted via an interface. [0067], the response message 110 transmitted via possibly the antenna 230 and one of the interfaces 226, 228, is forwarded to the processing unit 224, which eventually evaluates the content of the response message 110 and triggers corresponding actions. [0173], the input of the message via the keyboard 206 (a transmission of the data via Bluetooth would also be possible), the platform provider checks the digital signature 1212 of the response message 110). 

22. 	Regarding Claim 16, Kang and Luft disclose, the terminal device of claim 15, 
wherein the terminal device is further configured to precalculate the subsequent occurring event and/or the message relating to the event (Kang, [0308] A format of the user authentication request message that is sent by the network authentication entity and that is received by the first terminal device is, for example, (RAND 3, AUTNHSS, Access ID, B, A). After receiving the user authentication request message, the first terminal device calculates an authentication response Auth.).  

23. 	5Regarding Claim 17, Kang and Luft disclose, the terminal device of claim 16, wherein the terminal device is further configured to perform the precalculation, the creation, and the digital signing of the message in an idle phase of the first terminal device (Kang, [0043],  the first terminal device, the method further includes: signing, by the server, the second ID of the second terminal device and the DH public key of the server, where the sending, by the server, a second message to the first terminal device includes: sending, by the server to the first terminal device, the second message, a signature message of the second terminal device obtained after the server signs the second ID of the second terminal device and the DH public key of the server, and a verification message of the second terminal device that is corresponding to the signature message of the second terminal device.).

24. 	Regarding Claim 18, Kang and Luft disclose, the method of claim 1, further comprising activating or deactivating the second terminal device based on the stored message (Kang, [0003], Internet of Things device to ensure stability, and may remotely download a credential of an operator when a terminal device is activated.).  

25. 	Regarding Claim 19, Kang and Luft disclose, the terminal device of claim 15, wherein the terminal device is further configured to activate or deactivate the second terminal device based on the stored message (Kang, [0003], Internet of Things device to ensure stability, and may remotely download a credential of an operator when a terminal device is activated. Currently, in all remote configuration technologies and specifications of the eSIM, the terminal device is required to have an initial credential (Initial Credential) upon delivery. When being activated to attach a network,).

26. 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kang (Foreign Patent Publication No. EP 3493502 A1) and Luft(Foreign Patent Publication No. EP 2132676 B1) and further in view of Modi (US Patent Publication No. 9734697 B1). 

27. 	Regarding Claim 9, Kang and Luft disclose, the method of claim 7, 
Kang and Luft does not explicitly disclose the following limitations that Modi teaches:
wherein the first terminal device comprises a sensor configured to indicate a temperature (Modi, Col. 7, lines 46-49 A sensor also may be described in terms of the specific hardware components used to implement the sensor. For example, a temperature sensor may include a thermistor, thermocouple; 
wherein 10the second terminal device comprises an air conditioning system configured to operate based on messages from the sensor (Modi, Col. 10, lines 66-67 and Col. lines 1-5, For example, a smart thermostat may detect ambient climate characteristics (e.g., temperature and/or humidity) and may control an HVAC (heating, ventilating, and air conditioning) system accordingly of the structure. For example, the ambient client characteristics may be detected by sensors 71, 72 shown in FIG. 4, and the controller 73 may control the HVAC system (not shown) of the structure.); 
wherein the event corresponds to a change of a predefined temperature limit value (Modi, Col. 7, lines 60-64, a sensor may operate as multiple sensor types sequentially or concurrently, such as where a temperature sensor is used to detect a change in temperature, as well as the presence of a person or animal. A sensor also may operate in different modes at the same or different times.); 
wherein the first terminal device is configured to 15precalculate, through extrapolation, the next event to occur for which the message is to be created, before it occurs, from at least one last-occurring event of detecting that a further change of the predefined temperature limit value has occurred (Modi, Col. 7, lines 56-65, A sensor may operate with different functions at different times, such as where a motion sensor is used to control lighting in a smart home environment when an authorized user is present, and is used to alert to unauthorized or unexpected movement when no authorized user is present, or when an alarm system is in an “armed” mode or state, or the like. In some cases, a sensor may operate as multiple sensor types sequentially or concurrently, such as where a temperature sensor is used to detect a change in temperature).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a sensor that indicates the temperature and wherein the AC system operates a message from the sensor to predefine the limit of the temperature in the last occurring event that is detected to enhance security.




Conclusion
28. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYASA SHAAWAT whose telephone number is (571)272-3939.  The examiner can normally be reached on M-F, 8 AM TO 5 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JEFFREY PWU can be reached on (571)272-6789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYASA SHAAWAT/
Examiner, Art Unit 2433
 
/WASIKA NIPA/Primary Examiner, Art Unit 2433